Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 1of8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA, acting | CIVIL NO.
through the United States
Department of Agriculture

Plaintiff Foreclosure of Mortgage

EDUVINO BATISTA CARABALLO,
SONIA HAYDEE RAMOS GARCIA a/k/a
SONIA H. RAMOS a/k/a SONIA H.
RAMOS GARCIA, and their

Conjugal Partnership

Defendants

 

 

COMPLAINT

TO THE HONORABLE COURT:

COMES NOW the United States of America -acting as the United

States Department of Agriculture- through the undersigned attorney,

who respectfully alleges and prays as follows:

1. Jurisdiction of this action is conferred on this Court by 28
U.S.C. Section 1345.
2. Plaintiff, United States of America, is acting through the

United States Department of Agriculture, which is organized and
existing under the provisions of the Consolidated Farm and Farm
Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff is the
owner and holder of a promissory note that affects the

properties described further below.
Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 2 of 8

The promissory note is for the amount of $17,000.00, with
10.750% annual interest, subscribed on October 20, 1983 by
defendants EDUVINO BATISTA CARABALLO, SONIA HAYDEE RAMOS
GARCIA a/k/a SONIA H. RAMOS a/k/a SONIA H. RAMOS GARCIA. See
Exhibit 1 and Exhibit 1-A.

For the purpose of securing the payment of said promissory note,
defendants EDUVINO BATISTA CARABALLO, SONIA HAYDEE RAMOS
GARCIA a/k/a SONIA H. RAMOS a/k/a SONIA H. RAMOS GARCIA
executed a voluntary mortgage on the same date, in favor of the
plaintiff, under tie terms and conditions stipulated and |agreed
therein, through Deed No. 194 before Notary Public Serafin
Rosado Santiago. This mortgage is duly recorded at the Property
Registry of Utuado at page 134 of volume 210 of Adjuntas, Puerto
Rico, property number 7,855, 374 inscription and at overleaf of
page 204 of volume 238 of Adjuntas, property number 10,004, 2n¢
inscription. See Exhibits 2, 3 and 4.

On June 18,1989, the promissory note in the amount of $17,000.00
was modified, under the terms and conditions stipulated and
agreed therein, through Deed No. 103 subscribed before Notary
Public Serafin Rosado Santiago. See Exhibit 5 and 5-A.
According to the Property Registry, defendants EDUVINO BATISTA
CARABALLO, SONIA HAYDEE RAMOS GARCIA a/k/a SONIA H. RAMOS
a/k/a SONIA H. RAMOS GARCIA appear as owners of record of the

real estate properties subject of this case. Said properties
Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 3 of 8

are described -as they were recorded in Spanish- as follows:

RUSTICA: Predio de terreno radicado en el Barrio
Garzas de Adjuntas, Puerto Rico, compuesto de
ocho cuerdas, equivalentes a tres hectareas y
doce miliareas. Colindando por el SALIENTE,
Manuel Caraballo; OESTE, con Luis Caraballo;
NORTE, con Alberto Rullan y SUR, con Luis
Caraballo.

PROPERTY NUMBER: 7,855, recorded at page 133 of
volume 210 of Adjuntas, Registry of the Property
of Puerto Rico, section of Utuado.

RUSTICA: Parcela marcada con el ntmero treinta
y nueve en el plano de parcelacién de la
comunidad rural Yahueca, del término municipal
de Rajunt as: con una cabida superficial de cero
cuerdas con mil treinta y tres diez milésimas de
otra, equivalente a cuatrocientos seis punto
cero metro cuadrados. En lindes por el NORTE,
con la calle namero cuatro de la comunidad; por
el SUR, con la parcela veinte y dos de la
comunidad; por el ESTE, con la parcela numero
treinta y ocho de la comunidad; por el OESTE,
con la parcela n&@mero cuarenta de la comunidad.

PROPERTY NUMBER: 10,004, recorded at page 204 of
volume 238 of Adjuntas, Registry of the Property

of Puerto Rico, section of Utuado.

See Title Searches attached as Exhibits 3 and 4.

The title searches attached to this complaint confirm the
registration of the mortgage liens that secure the loan
obligation between the plaintiff and the defendants EDUVINO
BATISTA CARABALLO, SONIA HAYDEE RAMOS GARCIA a/k/a SONIA H.
RAMOS a/k/a SONIA H. RAMOS GARCIA. See Exhibits 3 and 4.

Codefendants EDUVINO BATISTA CARABALLO, SONIA HAYDEE RAMOS

GARCIA a/k/a SONIA H. RAMOS a/k/a SONIA H. RAMOS GARCIA are
3
10.

Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 4 of 8

jointly and severally responsible for all amounts owed to
plaintiff, arising from the subscribed loan obligations.
It was expressly stipulated in the notes evidencing the
indebtedness that default in the payment of any part of the
covenant or agreement therein contained will authorize the
plaintiff, as payee of said notes, to declare due and payable
the total amount of the indebtedness evidenced by said notes
and proceed with the execution and/or foreclosure of the
mortgages.
The defendants herein, jointly pnd severally, have failed to
comply with terms of the mortgage contracts by failing to pay
the installments due on all notes until the present day, and
that after declaring all the indebtedness due and payable,
defendants owe to the plaintiff, according to the Certification
of Indebtedness included herein as Exhibit 6, the following
amounts:
a) On the $17,000.00 Note:
1) The sum of $22,825.44, of principal.
2) The sum of $29,121.00, of interest accrued as of
October 1, 2020, and thereafter until its full and
total payment, which interest amount increases at
the daily rate of $3.1268;
3) Plus, insurance premium, taxes, advances, late

charges, costs, court costs expenses,
Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 5of8

disbursements and attorney’s fees guaranteed under

the mortgage obligation.
c) The indebtedness evidenced by the aforementioned notes
is secured by the mortgages over the properties described

in this complaint.

11. Defendants EDUVINO BATISTA CARABALLO, SONIA HAYDEE RAMOS
GARC{A a/k/a SONIA H. RAMOS a/k/a SONIA H. RAMOS GARCIA are
not presently active in the military service for the United

States. See Exhibits 7-8.

|
VERIFICATION

I, JACQUELINE LAZU LABOY, of legal age, married, executive and
resident of Humacao, Puerto Rico, in my capacity as Director of the
Loan Resolution Task Force of the United States Department of
Agriculture, San Juan, Puerto Rico, under the penalty of perjury, as
permitted by Section 1746 of Title 28, United States Code, declare
and certify:

1) My name and personal circumstances are stated above.

2) I subscribe this complaint as the legal and authorized
representative of the plaintiff.

3) Plaintiff has a legitimate cause of action against the
defendants above named which warrants the granting of relief
requested in said complaint.

4) Defendants are a necessary and legitimate party to this

action in view of the fact that they originated or assumed the
Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 6 of 8

mortgage obligations subject of this foreclosure or bought the
property subject to said mortgages.

5) From the information available to me and based upon the
documents in the Farm Service Agency, it appears that defendants
have not been declared incompetent by a court of justice with
authority to make such a declaration.

6) I have carefully read the allegations contained in this
complaint and they are true and correct to the best of my knowledge
and to the documents contained in the files of the Farm Service
Agency. |

7) I have carefully examined the Exhibits included to this
complaint which are true and correct copies of the originals. The
mortgage deeds have been duly recorded in the Property Registry.

I make the foregoing declaration under penalty of perjury, as

permitted under Section 1746 of Title 28, United States Code.

In San Juan, Puerto Rico, this 9 day of November, 2020.

sot Caw
abe L LABOY
PRAYER
WHEREFORE, the plaintiff demands judgment as follows:
a) That defendant’s party pays unto the United States the
amounts claimed on this complaint.

b) Or in default thereof that all legal right, title and

interest which the defendants may have in the property described in

6
Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 7 of 8

this complaint and any building or improvement thereon be sold at
public auction and that the monies due to the United States as
alleged in the preceding paragraphs be paid out of the proceeds of
said sale;

c) That the defendants and all persons claiming or who may
claim by, from or under them be absolutely barred and foreclosed
from all rights and equity of redemption in and to said property.

d) That if the proceeds of such sale be insufficient to cover
the amounts specified under paragraph 13 of this prayer, said
defendant be adjudged to pay to the United States the total amount
of money remaining unsatisfied to said paragraph (a) of this prayer,
and execution be issued forthwith against said defendants for the
payment of said deficiencies against any of the properties of said
defendants;

e) That if the proceeds of said sale exceed the sum of money
to be paid to the United States as aforesaid, any such excess be
deposited with the Clerk of this Court subject to further orders
from the Court.

f) That once the property is auctioned and sold, the Clerk
of this Court issue a writ addressed to the Registry of the Property
ordering the cancellation of the foreclosed mortgage and of any other
junior liens recorded therein.

g) For such further relief as in accordance with law and

equity may be proper.
In Guaynabo,

1521.275

Puerto Rico,

Case 3:20-cv-01624 Document1 Filed 11/10/20 Page 8 of 8

this day of 2020.

/s/ Juan Carlos Fortufio Fas

 

JUAN CARLOS FORTUNO FAS

USDCPR 211913

FORTUNO & FORTUNO FAS, C.S.P.
P.O. BOX 9300

SAN JUAN, PR 00908

TEL. 787-751-5290

FAX. 787-751-6155

EMAIL: dcfilings@fortuno-law.com

 
